Case 6:17-cr-00282-RBD-GJK Document 62 Filed 11/20/20 Page 1 of 2 PagelD 801

FILED

IN THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA 2070

ORLANDO DIVISION nv 20 PH iA

46H ig ‘bstaey g
OC ORLANDO, 1 OF FL

THEODORE VAZQUEZ
Petitioner,
VS. Case No. 6-1 7-cr-282-ORL-37GJK
UNITED STATES OF AMERICA

Respondent.

 

 

NOTICE OF APPEAL

PLEASE TAKE NOTICE, that Theodore Vazquez hereby plans to appeal this
Court’s decision of November 13, 2020 (Dkt#61), denying relief pursuant to 18

U.S.C. §3582 (c)(1)(A).

Respectfully Submitted,

Sheol Ube leayipltag—

Theodore Vazquen 2

Dated: November 18, 2020
Case 6:17-cr-00282-RBD-GJK Document 62 Filed 11/20/20 Page 2 of 2 PagelD 802

CERTIFICATE OF SERVICE

 

I, Theodore Vazquez, hereby certify that on this Stay of November,
2020, I did place the enclosed Notice of Appeal in the prison mailing system
addressed to the following parties:
United States District Court Clerk

401 West Central Blvd.
Orlando, FL 32801

United States Attorney’s Office
400 W. Washington Street, Suite 3100
Orlando, FL 32801

Signed under the penalty of perjury

this _ Ga day of November, 2020.

Theodore Vazquez. aor
